                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

DAVID N. MURPHY, SR.,                  :

                                       :
       Plaintiff                           CIVIL ACTION NO. 3:18-1404
                                       :
             v.
                                       :        (MANNION, D.J.)
SCOTT M. GROCHOWSKI, et al.,                    (SCHWAB, M.J.)
                                       :

       Defendants                      :

                           MEMORANDUM

I.     BACKGROUND

       Pending before the court is the report and recommendation, (Doc. 18),

of Judge Susan E. Schwab recommending that this civil rights action under

42 U.S.C. §1983, filed pro se by plaintiff David N. Murphy, Sr., a pre-trial

detainee awaiting his criminal trial at the Columbia County Prison, (“CCP”),

be dismissed with prejudice, in part, and proceed, in part. After granting

plaintiff’s motion to proceed in forma pauperis, Judge Schwab screened the

plaintiff’s original complaint pursuant to 28 U.S.C. §1915(e), and directed the

plaintiff to file an amended complaint. (Doc. 10). The screening performed by

Judge Schwab was also under 28 U.S.C. §1915A.

       The plaintiff filed his amended complaint on October 31, 2018. (Doc.

16).

        Judge Schwab then screened the plaintiff’s amended complaint in

conjunction with his original complaint since his amended complaint was not
a proper pleading that could stand by itself without reference to his original

complaint in violation of the court’s order. Judge Schwab issued a report on

March 1, 2019, recommending that all of the plaintiff’s claims alleging

violations of several rights under the 4th, 5th, 8th and 14th Amendments be

dismissed with prejudice except for his knock-and-announce claims against

defendants Grochowski, Greenwald, Marrow, and John Does 1-3 and, his

retaliation claim against defendant Berdanier based on his transfer to CCP.

Judge Schwab also recommended that this case be remanded to her for

further proceedings as to the stated remaining claims and defendants.

      To date, neither the plaintiff nor the defendants have filed any objections

to Judge Schwab’s report and the time to do so has expired. After having

reviewed the record, the court will ADOPT the report and recommendation.

The original and amended complaints will be DISMISSED, in part, with

prejudice. This case will be remanded to Judge Schwab for further pre-trial

proceedings as to the remaining claims.



II.   STANDARD OF REVIEW

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.

                                        2
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.



III.   DISCUSSION

       Plaintiff names 14 defendants in both his original complaint and

amended complaint, as well as three John Doe defendants of the

Pennsylvania State Police and the Schuylkill County District Attorney’s Office.

The defendants are identified in the report. Plaintiff essentially raises

constitutional claims regarding the entry and the search of his house, his

arrest, his criminal prosecution, and his conditions of confinement. These

claims are detailed in the report and they shall not be repeated herein.

       Judge Schwab correctly finds that plaintiff cannot seek release from

prison in his civil rights case1, he cannot seek damages against Schuylkill

       1
         It appears that the criminal charges filed against plaintiff in Schuylkill
County are still pending in state court. Insofar as plaintiff seeks dismissal of
his criminal charges and he seeks release from confinement in prison, such
relief is only available through a writ of habeas corpus after plaintiff has been
tried and exhausts his state court appellate remedies. Jaffery v. Atlantic
County Prosecutor’s Office, 695 Fed.Appx. 38 (3d Cir. 2017) (citing Preiser
v. Rodriguez, 411 U.S. 475, 489, 93 S.Ct. 1827 (1973)).
        The court also notes that under the Younger abstention doctrine, this
court should not intervene in plaintiff’s pending state criminal case. The
Supreme Court has recognized “a strong policy against federal intervention

                                        3
County Magisterial District Judge Reiley, he cannot show state action on the

part of the Schuylkill County public defenders2, he cannot state a claim based

upon alleged racial comments, he cannot state a 5th Amendment claim for

failing to advise him of his Miranda rights, he fails to state a cognizable

conspiracy claim under §1983, his claim against defendant Szeliga is clearly

barred by the statute of limitations, and he cannot bring an excessive force

claim on behalf of his son.

      The court has reviewed both the report and shall adopt Judge Schwab’s

conclusions with respect to the plaintiff’s claims.


in state judicial processes in the absence of great and immediate irreparable
harm to a federal plaintiff.” Moore v. Sims, 442 U.S. 415, 423
(1979)(discussing the abstention doctrine articulated by the Supreme Court
in Younger v. Harris, 401 U.S. 37 (1971), and determining that it applies to
civil, as well as criminal, proceedings). Application of the Younger doctrine to
§1983 civil rights actions in which the plaintiff is challenging the pending state
court criminal charges filed against him and is alleging that the initiation and
prosecution in the ongoing underlying state court action “violated and
continues to violate his constitutional rights” is appropriate. See Smithson v.
Rizzo, 2015 WL 1636143, *4; Jaffery v. Atlantic County Prosecutor’s Office,
695 Fed.Appx. 38 (3d Cir. 2017).
      2
       The judge named by plaintiff is absolutely “immune from suit under
section 1983 for monetary damages arising from their judicial acts.” Gallas v.
Supreme Court of Pa., 211 F.3d 760, 768 (3d Cir. 2000) (citations omitted).
Similarly, the prosecutors named as defendants are entitled to absolute
immunity when performing their official duties, including the decision to
prosecute or not prosecute an individual. See Stankowski v. Farley, 487
F.Supp.2d 543 (M.D.Pa. 2007); Radocesky v. Munley, 247 Fed.App’x. 363,
365 (3d Cir. 2007).
      Defendant Chief Probation Officer Szeliga is also entitled to absolute
immunity since the claims against him involve his performance of functions
integral to the judicial process. See Williams v. Consovoy, 453 F.3d 173 (3d
Cir. 2006).

                                        4
          Finally, based on the above, it would be futile to grant plaintiff further

leave to amend his complaints.



IV.       CONCLUSION

          Accordingly, the report and recommendation of Judge Schwab is

ADOPTED IN ITS ENTIRETY, and all of the plaintiff’s claims in both of

complaints              are       DISMISSED                   WITH           PREJUDICE,   except   for   his

knock-and-announce claims against defendants Grochowski, Greenwald,

Marrow, and John Does 1-3, and his retaliation claim against defendant

Berdanier. The court will remand this case to Judge Schwab for further

proceedings as to the remaining claims and defendants. A separate order

shall issue.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Date: March 20, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-1404-01.wpd




                                                                   5
